Citation Nr: 0100556	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1952 to 
July 1956.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
November 1996, which denied the veteran's claim seeking 
entitlement to an increased rating for a right knee 
replacement from 30 percent disabling.

In July 1998, the veteran claimed service connection for a 
left hand disability secondary to a fall due to his left 
knee.  This claim is referred to the RO for proper 
adjudication.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service connected for a right knee 
replacement.  His right knee was replaced in January 1995, 
and his right knee was determined to be 30 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5055.  

At the veteran's February 1997 hearing, he testified that he 
had seen Dr. Hirsch four or five times since he had had his 
right knee replaced.  As noted above, the veteran had his 
right knee replaced in January 1995.  The record includes Dr. 
Hirsch's reports for the period before January 1995, and Dr. 
Hirsch submitted a letter dated August 1996.  However, the 
treatment records for the veteran's right knee since January 
1995 have not yet been included in the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the veteran's claim must be 
remanded so that all of the treatment records from Dr. Hirsch 
for the period after January 1995 can be obtained.  

In order to get a 60 percent rating under Diagnostic Code 
5055, the evidence must show that following a one year period 
after the implantation of the prosthethis, there are still 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
weakness, pain or limitation of motion are to be rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5261, or 5262 which provide for evaluation of ankylosis of 
the knee, limitation of extension of the knee, and impairment 
of the tibia and fibula, respectively. 38 C.F.R. § 4.71a, 
Code 5055 (2000).

The veteran's limitation of motion of his right leg due to 
pain from his knee must be considered.  Specifically, in 
evaluating increased rating claims for musculoskeletal 
disabilities, the Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (2000) or 38 C.F.R. § 4.45 (2000).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (2000) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  

The veteran was last provided an orthopedic examination for 
his right knee in December 1995.  The examiner commented that 
the veteran had pain-free motion and 5/5 motor function 
throughout.  However, in light of the need to obtain the 
records from Dr. Hirsch, the veteran should be scheduled for 
another VA examination.  The examining physician should note 
how manifestations such as painful motion, weakness, 
incoordination, and fatigability limit functional ability and 
range of motion, including during flare-ups.

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the RO rates the veteran's right knee 
disability, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis and instability of 
the right knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
knee that have not already been 
associated with the claims folder.  In 
particular, the RO should obtain all 
treatment records regarding the veteran's 
right knee from Dr. Hirsch for the period 
after January 1995.

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right knee disability.  The 
examiner should provide diagnoses of all 
disorders of the veteran's right knee.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's right knee.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veteran's right knee in terms of 
extension and flexion?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the right knee, and if he does, 
is such arthritis attributable to 
his service-connected right knee 
replacement?

d.  Does the veteran have ankylosis 
of the right knee?

e.  Does the veteran have chronic 
residuals from his right knee 
replacement consisting of severe 
painful motion or weakness in his 
right knee?

f.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim regarding an increased 
rating for a right knee replacement from 
30 percent disabling, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In so doing, the RO should consider 
whether the veteran is entitled to 
separate ratings for arthritis and 
instability of the knee and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



